Citation Nr: 1747149	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  15-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected vertigo.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in U.S. Marine Corps from June 1954 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  During the course of the appeal, jurisdiction was transferred to the RO in Winston-Salem, North Carolina, due to the Veteran's change of residency.

In January 2017, the Board remanded the appeal for another VA examination to help ascertain the current symptoms and frequency of the service-connected vertigo, and for subsequent readjudication of the appeal.  In April 2017, a VA examination was provided, and the April 2017 VA examination report is adequate.  In August 2017, the appeal was readjudicated; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).


FINDING OF FACT

For the entire initial rating period from October 30, 2012, the service-connected vertigo associated with hearing loss was manifested by occasional dizziness and occasional staggering.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent for the service-connected vertigo are met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.87, Diagnostic Code (DC) 6204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

The RO provided VA examinations in February 2013 and April 2017.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal; therefore, the Board finds that the VA examination reports are adequate for rating purposes, and there is no need for further VA examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


Initial Rating Analysis

For the entire initial rating period on appeal (i.e., from October 30, 2012, forward), the service-connected vertigo associated with hearing loss has been rated at 10 percent under the criteria at 38 C.F.R. § 4.87, hyphenated DC, for an unlisted condition analogous to peripheral vestibular disorder.  Under DC 6204, a 10 percent rating is provided when there is evidence of peripheral vestibular disorder manifested by occasional dizziness.  A 30 percent rating is provided when there is evidence of peripheral vestibular disorder manifested by dizziness and occasional staggering.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the service-connected vertigo was manifested by intermittent dizziness and occasional staggering so that the criteria for a 30 percent rating under DC 6204 for service-connected vertigo are approximated for the entire initial rating period.  At the April 2017 VA examination, the Veteran reported occasional dizziness and occasional staggering for the entire initial rating period.  The Veteran is competent to report such symptomatology, and there is no indication that the account is not credible.  See February 2013 VA examination report (i.e., report of continued dizziness and slight unsteadiness of gait).  

The April 2017 VA examiner opined that there was no diagnosis of vertigo and there were no current symptoms of vertigo; however, the February 2013 VA examiner had opined that the Veteran demonstrated hearing impairment with attacks of vertigo and cerebellar gait.  Because both the February 2013 VA examiner and the April 2017 VA examiner based the diagnosis on accurate and adequate facts and data, the February 2013 and April 2017 VA medical opinions are of equal probative value.  In consideration thereof, the Board finds that the 

symptoms of occasional dizziness and occasional staggering reported at the February 2013 and April 2017 VA examination are attributable to the service-connected vertigo; therefore, resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating under DC 6204 for the service-connected vertigo are met for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.
   

ORDER

An initial disability rating of 30 percent for service-connected vertigo, for the entire rating period, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


